     Case 2:20-cv-00514-TLN-DB Document 11 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HAMID RABIEE,                                     No. 2:20-cv-0514 TLN DB P
12                       Plaintiff,
13           v.                                         ORDER
14    SHASTA COUNTY CORRECTIONAL
      FACILITY, et al.,
15
                         Defendants.
16

17

18          Plaintiff is a county detainee proceeding pro se and in forma pauperis in this civil rights

19   action pursuant to 42 U.S.C. § 1983. On September 24, 2020, plaintiff’s first amended complaint

20   was screened and found to be devoid of a cognizable claim. (ECF No. 7.) Plaintiff was then

21   granted leave to file a second amended complaint, a notice of his willingness to stand on the first

22   amended complaint as written, or a notice of voluntary dismissal. When plaintiff did not respond

23   to the Court order or seek an extension of time to do so before the response deadline passed, the

24   Court issued findings and recommendations to dismiss this case.

25          Plaintiff has now filed objections suggesting that he did submit a second amended

26   complaint. (ECF No. 10) Examination of the docket in this case reveals that no amended pleading

27   was filed, but it does appear that plaintiff filed a second amended petition for writ of habeas

28
                                                        1
      Case 2:20-cv-00514-TLN-DB Document 11 Filed 01/06/21 Page 2 of 2


 1   corpus in Rabiee v. Shasta County Corr. Facility, Case No. 2:20-cv-0813-TLN-DMC. To date,

 2   plaintiff has still not responded to the Court’s September 24, 2020, Screening Order.

 3            Accordingly, IT IS HEREBY ORDERED that:

 4            1. The November 12, 2020, findings and recommendations (ECF No. 9) are VACATED;

 5                 and

 6            2.   Plaintiff shall submit a response to the September 24, 2020, Screening Order within

 7                 thirty days. Failure to timely respond will result in a renewed recommendation to

 8                 dismiss this case.

 9   Dated: January 5, 2021

10

11

12

13
     /DLB7;
14   DB/Inbox/Routine/rabi0514.vacate F&R+eot

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
